Citation Nr: 0302687	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.

2.  Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to the benefits 
sought.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and VA 
has fulfilled its duty to inform and the duty to assist the 
veteran.

2.  The veteran's service connected malaria is not manifested 
by active malaria or residual damage to any organ as a result 
of malaria.

3.  Hepatitis B and C are not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 4.88b, Diagnostic Code 
6304 (2002).

2.  Hepatitis B and C were not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
outpatient treatment records dated May 1999 to October 2000; 
VA examination dated in November 2000; transcript of April 
2002 Board videoconference hearing.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits at issue.  The discussions in 
the decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought and that VA would assist 
in obtaining evidence and information such as medical 
reports, employment records, and records of federal agencies.  
Thus, the veteran has been advised as to which information 
and evidence he is to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The appellant has not pointed to additional development that 
would be relevant to the dispositive issue in this case.  
Therefore, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Compensable evaluation for malaria

VA outpatient treatment records dated May 1999 to October 
2000 show that the veteran was evaluated for hepatitis B and 
C.  The veteran reported no fever or chills and that in the 
past 25 years he had one to two episodes per year, 
occasionally after eating where he would get flushed and feel 
warm and then feel like he was going to pass out and have to 
lie down.  He denied problems with his stomach.  No diagnosis 
was given for these episodes.

At his VA examination dated in November 2000, the veteran 
reported while on duty in Vietnam he was diagnosed with 
plasmodium falciparum malaria and treated appropriately.  It 
was noted that the veteran had a history of hepatitis B and C 
not currently under treatment and fatty infiltration of the 
liver.  He complained of occasional episodes of fever and 
chills lasting one to two hours with sweating.  These occur 
three to four times per year. 

The examination showed no noted jaundice.  The abdomen was 
soft without masses or tenderness.  Liver palpated one 
fingerbreadth below the right costal margin.  It was 
nontender.  Blood smear for malaria parasites was negative.  
The examiner noted that the cause of the fever and chills was 
unknown and while it was slightly possible that this 
represented ongoing malaria, the veteran's history of chronic 
hepatitis C was a significant other possible etiology of 
these episodes and the exact etiology would remain unknown.

At his April 2002 Board videoconference hearing, the veteran 
testified that he experienced hot and cold flashes that he 
attributed to his malaria.  He also indicated that he passed 
out a few times. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's malaria has been evaluated by the RO as 
noncompensably disabling under Diagnostic Code 6304.  Under 
this code, an active disease warrants a 100 percent rating.  
The diagnosis of malaria must be confirmed by the presence of 
malarial parasites in blood smears; thereafter, residuals of 
malaria such as liver or spleen damage are to be rated under 
the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 
6304.

Based upon a review of the evidence, it is found that a 
compensable rating is not warranted.  In this regard, at no 
time during the pendency of this appeal has competent 
evidence of active malaria been presented.  VA examination in 
November 2000 showed blood smear negative for malaria 
parasites.  Although the veteran complained of fever and 
chills which he attributed to his malaria, the examiner 
indicated that while it was slightly possible that this 
represented ongoing malaria, the veteran's history of chronic 
hepatitis C was a significant other possible etiology of 
these episodes and the exact etiology would remain unknown.  
Thus, the evidence indicates that the veteran does not suffer 
from active malaria or residuals of malaria.

In every instance where the rating schedule does not provide 
a 0 percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  As 
the minimum schedular requirements for a compensable rating 
for malaria have not been met under the criteria, a 
compensable rating for malaria is not warranted.

The doctrine of reasonable doubt has been considered, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service connection for hepatitis B and C

Service medical records show that the veteran was treated for 
infectious hepatitis in November 1970.  It was noted that the 
veteran was admitted to the hospital and was essentially 
asymptomatic at that time.  He was treated with bed rest and 
then went on convalescent leave.  Following his return to the 
hospital he was asymptomatic and liver chemistries were 
within normal limits at that time.  He was felt to have 
received the maximum benefit of hospitalization and was 
discharged to full duty.  

VA outpatient treatment records dated May 1999 to October 
2000 show that in October 1999 the veteran was seen by a case 
manager with a new diagnosis of 


hepatitis C virus.  The veteran reported being assigned to 
Vietnam as a medic and described multiple blood exposures.  
He indicated that he also had malaria in service and was 
hospitalized and given IV's.  The veteran also reported IV 
recreational drug use and stated he had tried about 
everything, but denied using any for the last two years.  The 
veteran indicated a history of intranasal cocaine use with 
shared straws, but quit one year ago.  The veteran was 
advised to stop any cocaine or IV drug use.  The veteran 
described having his ears pierced 25 years previously and had 
a tattoo 15 years previously.

A June 1999 outpatient note indicated the veteran with 
hepatitis B and C.  In April 2000, the veteran reported no 
fever or chills but indicated in the past 25 years he had had 
one to two episodes per year, occasionally after eating where 
he would get flushed and feel warm and then feel like he was 
going to pass out and then have to lie down.  

At his April 2000 VA examination, the veteran reported being 
recently diagnosed with hepatitis B and C and had a history 
of infectious hepatitis in service.  It was noted that the 
veteran also had a history of IV drug use for two years for 
which he admitted to using methamphetamines and heroin.  This 
was between 1970 and 1972 after separation from service.  He 
also described a long history of cocaine use which started 
five years afterwards in about 1978, mostly intranasal and 
sharing straws.  He reported a history of unprotected sex 
with several different partners.  He worked as a medic in the 
service and indicated that he was around blood and needles a 
lot but could not recall if he was ever poked by a needle or 
had any exposure directly.  

The examiner noted that that the veteran had diagnoses of 
hepatitis B and C and more than likely, he obtained these 
from his high risk behaviors of IV drug use and unprotected 
sex.  The examiner did not feel that this was related to the 
veteran's infectious hepatitis which he had while in service.  
It was noted that the veteran was 


warned that he had a high risk of giving this to his partner 
and he understood this, however, they did have unprotected 
sex.

At his April 2002 Board videoconference hearing, the veteran 
testified that he contracted hepatitis in November 1970 while 
in Vietnam.  He indicated that he was not treated for 
hepatitis after discharge from service until the late 1990's.  
The veteran also testified that while serving as a medic in 
Vietnam he performed minor surgeries at the hospital.  He 
described taking care of the indigenous people administering 
shots and doing dental work.  He testified that he remembered 
sticking himself with a suture needle. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported by the record, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, including cirrhosis 
of the liver, although not otherwise established as incurred 
in service, if such disease is manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).



The veteran contends, in essence, that he contracted his 
current hepatitis B and C while in service in 1970.  The 
record shows that he was hospitalized for infectious 
hepatitis while in service in November 1970 and was 
essentially asymptomatic at that time.  He was treated with 
bed rest and then went on convalescent leave.  Following his 
return to the hospital he was asymptomatic and liver 
chemistries were within normal limits at that time.  He was 
felt to have received the maximum benefit of hospitalization 
and was discharged to full duty.  VA outpatient treatment 
records indicate that the veteran was diagnosed with 
hepatitis B and C in 1999.

Although the veteran was diagnosed with infectious hepatitis 
in service and has a current diagnosis of hepatitis B and C, 
there is no competent medical evidence that his current 
hepatitis is etiologically related to his condition in 
service.  Moreover, the VA examiner in April 2000 opined that 
the veteran's hepatitis B and C was due to IV drug use and 
high-risk sexual activity after service.  The examiner did 
not indicate that the veteran's infectious hepatitis during 
service contributed to, or is in any way related to, his 
current hepatitis B and C.  At his April 2002 Board 
videoconference hearing the veteran testified that he was not 
treated for hepatitis after discharge from service until the 
late 1990's.

Based upon the competent evidence of record, and for the 
reasons discussed above, the Board finds that the veteran's 
hepatitis B and C were neither incurred in nor aggravated by 
active military service.  In addition, it is noted that the 
only chronic liver disease to which the law accords 
presumptive service connection is cirrhosis, and that there 
is no indication of cirrhosis within one year of service 
separation, or even today.  The Board also finds that there 
is not an approximate balance of positive and negative 
evidence as to invoke the reasonable-doubt/benefit-of-the-
doubt rule.  The preponderance of the evidence is against a 
finding that the veteran's current hepatitis B and C is 
causally related to his episode of infectious hepatitis in 
service. 



ORDER

Entitlement to a compensable evaluation for malaria is 
denied.

Entitlement to service connection for hepatitis B and C is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

